United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1347
Issued: March 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2016 appellant filed a timely appeal from a December 16, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof to establish a right hip condition
causally related to factors of his federal employment.
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from December 16, 2015, the date of OWCP’s last decision was
June 13, 2016. Since using June 14, 2016, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is June 8, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 4, 2015 appellant, then a 60-year-old retired city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he sustained a right hip condition in the
performance of his work duties. He noted that he first became aware of his condition on July 28,
2015 and its relation to his employment on August 4, 2015.
Appellant retired on
November 22, 2014.
In an August 4, 2015 statement, appellant indicated that he had worked as a city letter
carrier for 32 years and retired on November 22, 2014. His normal duties consisted of driving,
standing, walking, bending, stooping, lifting, pushing, pulling, reaching, twisting, and turning,
which he performed eight hours a day for five days a week. Appellant noted his belief that his
repetitive work caused the pain on the right side of his body. He advised that his hobby was
walking.
In an August 4, 2015 report, Dr. Roy Berkowitz, a general surgeon, noted that appellant
worked as city mail carrier for 32 years until his November 2014 retirement. In February 2015,
he started having right hip pain which started as occasional every few days and progressed to the
point where it hurt daily. Dr. Berkowitz noted appellant’s medical course, provided examination
findings and diagnosed osteoarthritis of the right hip. He reported that a city mail carrier
typically walks 10 to 12 miles a day and works five to six days per week, yielding 50 miles of
walking per week. Dr. Berkowitz indicated that appellant had been doing this for 32 years and
has walked approximately 80,000 miles in his career. Although appellant’s pain did not become
constant until after he retired, arthritis of the hip takes more than just a few months to develop.
Dr. Berkowitz opined that if appellant’s history was correct, he had an employment-related
chronic occupational injury.
In a September 28, 2015 letter, OWCP advised appellant of the factual and medical
evidence needed to establish his claim, including a detailed narrative report from his physician
which included a history of the injury and a medical explanation with objective evidence of how
those work factors would cause the claimed condition. Clarification was also requested as to
how the February 2015 injury was related to his job duties after he retired on November 22, 2014
and how often he engaged in his hobby of walking. It afforded him 30 days to submit such
evidence.
In an October 13, 2015 letter, appellant responded to OWCP’s questions. He indicated
that after retiring, in January 2015 he started walking about three miles two to three days a week.
However, when appellant noted that his hip was hurting, he decreased the amount of time he
walked. He is now unable to walk for long periods of time.
Medical reports from Dr. Berkowitz dated September 8 and October 13, 2015 diagnosed
osteoarthritis of the right hip. An August 4, 2015 x-ray of his right hip was interpreted as
“moderate degenerative change of the femoral head.”
In an October 13, 2015 letter, Dr. Berkowitz noted that appellant walked approximately
80,000 miles in his postal career and that osteoarthritis was most often caused by use. He
indicated that osteoarthritis was a degenerative disease and opined it was caused by the amount

2

of walking appellant did for the employing establishment. He noted that an x-ray of his right hip
showed “moderate degenerative change of the femoral head.” Dr. Berkowitz stated that there
was no alterative explanation for appellant’s injured hip other than his having walked so far
while working for the employing establishment for 32 years.
By decision dated December 16, 2015, OWCP denied appellant’s claim, finding that
although he had established the implicated employment factors, the medical evidence of record
was insufficient to establish that he sustained an injury in the performance of duty. It noted that
appellant retired on November 22, 2014, but did not notice his hip pain until February 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

7

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is undisputed that appellant walked as a part of his job. Therefore, the Board finds that
the first component of fact of injury is established. However, the Board finds that the medical
evidence of record is insufficient to establish that this factor of his federal employment caused or
aggravated appellant’s right hip condition.
In his August 4, 2015 report, Dr. Berkowitz noted that appellant worked as city mail
carrier for 32 years doing numerous amounts of walking during his career and had retired in
November 2014. He diagnosed osteoarthritis of the right hip. Dr. Berkowitz indicated that the
right hip pain started in February 2015. He opined appellant had an employment-related chronic
occupational injury. Dr. Berkowitz indicated that although appellant’s pain did not become
constant until after he retired, arthritis of the hip takes more than just a few months to develop.
In his October 13, 2015 letter, he noted that osteoarthritis was a degenerative disease and was
most often caused by use. Dr. Berkowitz opined that appellant’s osteoarthritis of the right hip
was caused by the amount of walking appellant did for the employing establishment over a 32year period and that there was no alterative explanation for appellant’s injured hip. These
reports, however, are insufficiently rationalized as they do not explain the mechanics by which
workplace walking and standing versus normal everyday walking and standing caused or
aggravated appellant’s condition. The Board has long held that medical opinions not containing
rationale on causal relationship are of diminished probative value and are generally insufficient
to meet appellant’s burden of proof.8
Accordingly, this claim is deficient because appellant has not submitted medical evidence
explaining how the established work factors caused or contributed to the diagnosed condition.
As noted, causal relationship is a medical question that must be established by probative medical
opinion from a physician.9 Because appellant has not provided such medical opinion evidence in
this case, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right hip
condition causally related to factors of his federal employment.

8

J.M., Docket No. 15-1906 (issued January 7, 2016); Carolyn F. Allen, 47 ECAB 240 (1995).

9

See Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment
factors identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T.,
Docket No. 11-237 (issued September 9, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2015 is affirmed.
Issued: March 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

